      Case 2:17-cv-04663-DWL Document 140 Filed 02/26/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Kim Cramton,                                   No. CV-17-04663-PHX-DWL
10                 Plaintiff,                       ORDER
11   v.
12   Grabbagreen Franchising LLC, et al.,
13               Defendants.
14   Grabbagreen Franchising LLC, et al.,
15                        Counterclaimants,
16   v.
17   Kim Cramton and Laura McCormack,
18                        Counterdefendants.
19
20
           IT IS ORDERED granting the Ex Parte Application for Withdrawal of Counsel by
21
     Defendants/Counterclaimants Grabbagreen Franchising, LLC, Eat Clean Operations, LLC,
22
     Eat Clean Holdings, LLC, Gulf Girl Squared, Inc., Kelli Newman, and Keely Newman
23
     (Doc. 135).
24
25         IT IS FURTHER ORDERED that Bryan Cave Leighton Paisner LLP and

26   attorneys Jay A. Zweig, Melissa R. Costello, and Julie Birk are withdrawn as counsel of

27   record for Defendants/Counterclaimants.

28   …
      Case 2:17-cv-04663-DWL Document 140 Filed 02/26/19 Page 2 of 2



 1          IT IS FURTHER ORDERED that Tiffany & Bosco PA shall give prompt notice
 2   of the entry of this Order to all other parties or their attorneys.
 3          Dated this 25th day of February, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
